Shea, J.,
concurring and dissenting. Although I agree with the remainder of the majority opinion, I disagree with the portion affirming the trial court’s refusal to disclose the testimony of Dennis DeLoughery at the first grand jury proceeding as requested by the defendant. In Dennis v. United States, 384 U.S. 855, 872-73, 86 S. Ct. 1840,16 L. Ed. 2d 973 (1966), it was held that the grand jury testimony of witnesses for the prosecution was discoverable without any claim or showing that specific testimony of the witnesses was inconsistent. Indeed, such a showing is normally impossible because of the unavailability of grand jury testimony to counsel, except for those few defendants who attended the grand jury proceeding and are sufficiently astute to recall some discrepancy after a witness has testified at trial. “It seemed to be a fair reading of Dennis that [a] defendant should always have access to the grand jury testimony of witnesses who testify against him at the trial.” Wright, Federal Practice and Procedure (Criminal) § 108. Although Dennis purported to be applicable only to federal criminal proceedings, the effect of Davis v. Alaska, 415 U.S. 308, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974), in giving constitutional import to the right of cross-examination makes any *480unjustifiable restriction upon that right a matter of constitutional dimension. The collateral constitutional development of the right to discovery in criminal cases similarly raises a constitutional issue when any reasonable request for disclosure of information significant for the defense is denied. United States v. Agurs, 427 U.S. 97, 107-108, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976).
General Statutes § 54-45a was adopted as a result of the decision of the Federal District Court in Chesney v. Robinson, 403 F. Sup. 306 (D. Conn. 1975), aff’d without opinion, 538 F.2d 308 (2d Cir.), cert. denied, 429 U.S. 867, 97 S. Ct. 177, 50 L. Ed. 2d 147 (1976), which overturned on constitutional grounds our decision in State v. Chesney, 166 Conn. 630, 636-37, 353 A.2d 783, cert. denied, 419 U.S. 1004, 95 S. Ct. 324, 42 L. Ed. 2d 280 (1974), where we had affirmed the trial court’s preclusion of any inquiry on cross-examination concerning inconsistent statements of a witness made at a grand jury proceeding. Although the restriction upon cross-examination was more clear-cut in Chesney than in the present case, the denial of access without some reasonable justification to an important source for ascertaining the truthfulness of the testimony of a key witness, such as DeLoughery, also may rise to the level of an infringement upon the constitutional right of confrontation. No reason but the traditional secrecy of grand jury proceedings has been suggested to support this denial of access to evidence of possibly great import. The preservation of the secrecy veil with respect to the testimony of a witness whose testimony at a subsequent grand jury proceeding has been made available and who also testifies at trial strikes me as a flagrant illustration of blind adherence to the past.
Despite the attempt of the legislature in § 54-45a to allow a defendant to lift the traditional veil by providing that access to the transcript of the grand jury pro*481ceeding shall be available to “any person accused of crime as a result of the grand jury investigation,” the majority opinion construes § 54-45a so narrowly as not to apply to the aborted first grand jury proceeding. It is difficult to perceive what public policy is served by such a construction. Where the grand jury fails to return a true bill but a defendant is, nevertheless, charged by the prosecutor in an information for a lesser crime involving the same facts as those presented to the grand jury, it is inconceivable that the legislature intended to deny access to the transcript because the charge did not “result” from the grand jury investigation. There is a causal relationship between the failure of a grand jury to indict and a subsequent information for the same offense in that the latter is normally a consequence of the former. In the same sense the second grand jury proceeding in this case and the indictment which resulted therefrom can be said to have followed from the aborted first grand jury proceeding. The legislative purpose in enacting § 54-45a was to overcome the problems raised by Chesney v. Robinson, supra, and it should be construed accordingly. Those problems are further complicated by the restrictive interpretation adopted by the majority opinion.
The defendant’s right to discovery of significant information which may prove to be exculpatory was also violated by the denial of access to the grand jury testimony of DeLoughery at the first proceeding. If the state had possession of the transcript of that proceeding there is no question but that our counterpart to the Jencks Act, Practice Book § 752, would apply once DeLoughery had testified. The circumstance that under our procedure the state’s attorney does not routinely receive such a transcript, as does a federal prosecutor, and that the court has sole authority over its release, does not rationally justify a distinction. If a prosecutor in these circumstances would be obliged to furnish a copy *482of DeLoughery’s testimony at the first proceeding if he had possession of it, how can the refusal of the court to do so be justified? A court would have no lesser duty to provide a defendant with possibly exculpatory information than a prosecutor. Since we are dealing here with a request for specific information by the defendant, “if the subject matter of such a request is material, or indeed if a substantial basis for claiming materiality exists, it is reasonable to require the prosecutor to respond either by furnishing the information or by submitting the problem to the trial judge. When the prosecutor receives a specific and relevant request, the failure to make any response is seldom, if ever, excusable.” United States v. Agurs, supra, 106. The court was under the same obligation as the prosecutor and should at least have examined the testimony to determine whether it contained anything of importance to the defense. Its failure to do so and thus make the testimony available for our review makes it impossible for us to determine whether exculpatory evidence may be found therein.
I would find error in the denial of access to the requested testimony of DeLoughery without a determination that it contained nothing useful to the defendant for his cross-examination of that witness. I would remand for further proceedings so that an appropriate determination can be made by the trial court after allowing access to the transcript by the defendant so that he can effectively argue his claims. In the event that admissible evidence not previously available is found in the transcript of DeLoughery’s testimony a further determination should be made as to its significance in respect to the outcome of the trial. State v. Anonymous (83-FG), 190 Conn. 715, 735-36, 463 A.2d 533 (1983); State v. Gonzales, 186 Conn. 426, 432, 441 A.2d 852 (1982).
*483Accordingly, I dissent from the failure to order a remand for further proceedings with respect to disclosure of the requested grand jury transcript.